Title: To Thomas Jefferson from Justus Erich Bollmann, 26 January 1807
From: Bollmann, Justus Erich
To: Jefferson, Thomas


                        
                            Jany. 26th. 1807
                        
                        I have the Honor to inclose Your Excellency what you have required, only requesting that you will have the
                            Goodness to excuse the Crudness of the Performance on account of the Haste with which it was written; that You will read
                            the latter Part of it with Indulgence and attention, and that You will please to return it to me, in a Day or Two, for a
                            few Hours merely to take a Copy of it! 
                  I remain with great Respect Your Excellency’s most obt. St.
                        
                            Erich Bollmann
                            
                        
                     Enclosure
                                                
                            
                                January 26th 1807
                            
                             In Compliance with Your Excellency’s Request I am going to commit to writing my verbal Communications of
                                yesterday, together with such further details as may then have escaped me. 
                             The real and sole Object of Col. Burr’s late Movements is the Conquest, or rather the Emancipation of
                                New Spain by means of a military Force sufficient to command Confidence in the Success of the Enterprise and to afford
                                Protection to its Wellwishers, which he knows to be by far the greatest part of the intelligent wealthy and influential Inhabitants of that Country. 
                             The Idea of this Enterprise has occupied him since several Years and he has gradually accumulated a
                                great many means towards realizing it, such as extensive
                                Connexions, minute geographical Information, accurate Intelligence respecting the different military Posts, the Forces
                                by which they are occupied, the Disposition of their several Commanders; that of the leading Characters among the
                                Clergy &c. &c.—
                             His Plan was to have suitable Boats constructed on the Ohio under the Direction of his Friends, to
                                occasion them to be loaded with Provisions and military Stores and to descend the Western Waters at the same time that
                                some Vessels loaded with arms and ammunition were to sail for New Orleans from several Seaport towns. To raise Troops
                                in various Places throughout the Western Country to the Amount of Seven to Ten thousand Men; to descend with them to
                                New Orleans; to take temporary Possession of that City for the Purpose of fitting out his Expedition, to seize fifty
                                Pieces of Field artillery left there by the French and to put in
                                Requisition all the mercantile Shipping he should find at the Port and which he knew would be sufficient for his Object. If he was successful in raising the requisite Number of Troops One division was to penetrate
                                into New Spain by Way of Nachitoches, to be converted into Cavallery on their Progress whilst he himself made the principal attack from Two Seaport towns on the Gulf of
                                Mexico. 
                             The Expences of the Expedition were in the first Instance to be defraid by the Ressources which would arise from the Capitals and Credit of the
                                various Friends which he intended to interest in it, and which Ressources he computed would amount to several hundred
                                thousand Dollars! For further Means, if requisite, he relied on the Success of contemplated negociations with the
                                United States and England, and on the Funds which the Country itself would afford immediately on landing, knowing that
                                large Quantities of Specie, the Property of Government, were constantly forwarded to the Towns in the Vicinity of the
                                Seacoast. But he expected that but few would be wanted, reckoning on Expedition for Oeconomy and calculating to be in
                                the City of Mexico in the Course of the month of May next. 
                             Among the Difficulties he had to encounter he considered as the principal One the extreme Watchfulness
                                of the Spanish Minister, particularly when after his Return from the Western Country last Winter he found, from a
                                number of Queries, inserted in a Philadelphia Paper, which he knew to have been penned by the Marquis, that he
                                suspected his Designs. Acquainted with the real Disposition of this gentleman toward this Country and with the great
                                Irritation of his mind towards the present administration Col. Burr determined to operate on his Passions in Order to
                                allay his Suspicions. He therefore endeavoured gradually to impress him with the Idea that the real Object which he
                                had in Contemplation was the Separation of the Western States and Louisiana from the Union, and he succeeded in this
                                so well that the Marquis soon felt perfectly easy and secure on the Subject. His confidential Intimacy, the Frequency
                                of his Calls and his great Eagerness, particularly toward the Middle of the Summer, became even extremely
                                inconvenient.—Col. Burr, thinking it prudent perhaps to keep up this Delusion as long as possible probably has
                                mentioned his going to take Possession of New Orleans to many of his Agents, in whose Discretion he could less
                                implicitely confide, in a manner so as to leave it doubtful whether Louisiana and New Orleans were not in Part his
                                final Objects and from this I suppose have originated the Reports which have so much perplexed General Wilkinson and
                                others. Louisiana alone—with Cotton and Sugar to be exported, depending for manufactured
                                necessaries on Supplies from abroad, for Provisions in a great measure on the upper Country; without sufficient
                                Ressources for Revenue to keep up a military Establishment and without a naval Force to prevent the Blocade of the
                                River was hardly tenable; and was certainly not our object to covet for one in Possession of New Spain, particularly
                                at the Expence of Hostilities with the United States, with whom on the contrary to preserve the closest Relations of
                                amity becomes an obvious Policy. The Idea therefore defeats itself, particularly under the stated Circumstances. 
                             When Col. Burr mentioned last Summer to the Spanish minister his Determination to proceed without
                                further Delay upon the Execution of his Plans the latter regreted extremely that he was not then in a Situation to
                                offer him immediate pecuniary Assistance; nor to go himself to Madrid on this Business as he
                                had contemplated; but that he would send a confidential Person (which I believe has gone) and that he was glad to have
                                it at least in his Power to furnish him with Ten thousand Stands
                                of Arms which were ready at Pensacola. Col. Burr has often mentioned to me that he felt much embarrassed, hardly
                                knowing how to refuse the pressing Offers of the Marquis without awakening his Suspicions and yet not wishing to carry
                                the Deception so far as to accept of his actual Assistance. 
                             During the Course of Col. Burr’s Intimacy with the Marquis so much Matter turned up corroborative of his
                                former Information of the Duplicity and Turpitude of the Spanish and French Governments with Regard for their Politics
                                toward this Country and the Hostility of their real Views that he was sanguine the Government of the United States, so
                                soon as they should become fully informed of it, could not otherwise but declare War to Spain and give Countenance and
                                Aid for his own contemplated Expedition as the certain Means of striking a deadly Blow at the vital Principle of its
                                Power comparatively without any Expence and Trouble to the United States themselves. I have Reason to believe that he
                                has collected much additional Evidence on this Subject of which I should have been the Bearer had I left New Orleans
                                for Washington, as it was contemplated, immediately after his arrival there. 
                             Col. Burr communicated his Plan to Mr. Merry, who was so much struk with the immense advantages which the Brittish Nation would derive from the Emancipation of New
                                Spain; as well in a commercial Point of View as with Regard to their European Continental Interests, considering
                                Spanish Money as One of the principal Supports of the Power of France that he was confident the Plan would receive the
                                full approbation and aid of his Government provided it could be afforded without giving Umbrage to the United States.
                                He of Course transmitted Information of it and Col. Burr sent a messenger to urge and forward the Business. Unfortunately the Death of Mr. Pitt disconcerted these Proceedings
                                and prevented that decided Interest which it was certain the Brittish Cabinet would have otherwise taken in this
                                Affair, and of which immediate Negociations on the Subject with the Government of the United States would have been
                                the Consequence. When Mr. Fox came into Office Col. Burr for a while contemplated to send an additional Messenger to
                                England with new Instructions, but he found that it would occasion a Loss of Time which, under the existing
                                Circumstances, could not be suffered. He therefore merely occasioned a Gentleman, I believe Comodore Truxton, to
                                proceed to Jamaica with a View to influence the naval Commanders at the Brittish West indea Stations and secure their
                                good will and passive Cooperation with Regard to his Enterprise. On the other Hand he thought that, deprived of the
                                Weight which a decided Interest [on] his Behalf of the Brittish
                                Government would have given him, an immediate Disclosure of his Views to the Government of the United States would be
                                premature and only embarrass his Proceedings, since it would be impossible to create a sufficient Confidence in his
                                personal Means to prevent his Enterprise from appearing chimerical and that it was therefore only from New Orleans he
                                could expect to negociate with Dignity and Probability of Success.—
                             With Regard to General Wilkinson Col. Burr has long ago treated with him on the Subject in Question and
                                it is self evident that he must have thought himself sure of him, as otherwise he could not have made to him those
                                direct Communications which the General confesses to have received. Not long before my setting off for New Orleans
                                Col. Burr mentioned to me to have received a letter from him which perfectly satisfied his mind with Regard to the
                                General’s Intentions. That he was his man, and that he should request me to convey a letter to him in which he
                                intended to give him some Details respecting his intended Proceedings on the Western Waters, the Time when he intended
                                to be down at New Orleans, the measures he had taken to prevent Interruption from Brittish Ships of War on his Passage
                                through the Gulf, the Rank he—Wilkinson, was to hold in Burr’s army after he had resigned his Commission from the
                                United States &c. I forwarded this letter to the Sabine, mentioning in a cover that I should be glad to learn
                                when and where I might have the Pleasure of seeing the General. He replied that he would shortly be at New Orleans.
                                After his arrival in that city he called on me himself and treated me with Confidence and Cordiality. I know nothing
                                of human nature if he was not then still the Friend of Col. Burr
                                and perfectly well disposed toward his Project. He did not try to sound me but constantly spoke himself. he mentioned that he was sorry he had not resigned his Commission
                                sooner. That there was an Impropriety and that it was inconvenient to do it at that moment, yet that he hoped to serve
                                and aid Col. Burr after his arrival at Natchez—he further stated that he expected to have pleased the President of
                                the United States by settling the Sabine Business without Effusion of Blood, and he indulged himself in Remarks on
                                other members of the administration which he could not have done if, as he now pretends, he had worn a mask at the
                                time, because he must have considered me as an Ennemi after his mask had been dropped and had then certainly no Right
                                to count on my Generosity or Discretion.—A few Days afterwards he came to see me a second time with a newspaper in his
                                Hand, mentioning the first Proceedings against Col. Burr by the attorney General in Kentucky.—General Wilkinson stated
                                his apprehensions that Col. Burr would be betrayed and interrupted in his movements before his arrival at New Orleans;
                                he said that it was a momentous thing for him to resign a Commission just when he was on the Point of beginning to
                                    earn the Fruits of a Life of Intrigue; that to resign at
                                that moment was a Betraying of Trust almost equal to that of acting in the Face of it. I observed that Col. Burr’s
                                Plans were not injurious to the Interests of the United States but would finally in the highest Degree benefit them.
                                that on similar Occasions every thing depended on Success. that he must know his own Business but at any Rate ought to
                                be decided; and I then told him I had seen a letter in which it was mentioned Col. Burr would be at Natchez by the
                                20th December with 2000 men and that 4000 more would immediately follow.—The General at this Interview was still
                                frindly but evidently much agitated and perplexed.—I called on him a few Days afterward to learn his final
                                Determination when I found him still more agitated and abrupt in his manner.—He enumerated a hundred Chances which
                                might prevent Col. Burr’s arrival at New Orleans. said that he had seen a Letter at the Governor’s which stated that
                                he had Views on Louisiana. that Mexico was One Thing and Louisiana another. I replied that it must be on erroneous
                                Information, that I never had heard him mention such an Idea &c.—The General stated further that he knew he
                                was suspected to be concerned. that last night at 12 O’Clock he had been informed some People had an Idea of seizing
                                him in the Street and tie and fetter him. The General was in a Fever. I left him and he made the same Day his
                                Disclosures to the Governor, and on the Day following to the Merchants, assembled for that Purpose. 
                             This Conduct of General Wilkinson has made a great Change in Col. Burr’s affairs. He did not expect to
                                find the Forces of the United States in that Quarter assembled in One Point and arranged to oppose him. He thought
                                that they would be scattered over the Country; that General Wilkinson would have resigned; that Resistance would be
                                    ought of Question and that he would be in Possession of New
                                Orleans with a superior Force and able to make the further Preparations for his Expedition without any Strugle
                                whatever.—
                             The attitude of his affairs now is desperate. He can not possibly desert and disbandon a great number of
                                Men who have devoted to him their Lifes and their Fortunes; nor can he proceed to New Spain without first going to New
                                Orleans. A Conflict must ensue which he never contemplated and which he will abhorr unless the Government of the
                                United States, conquering the odious Impressions which have been excited on his Subject, and seizing with a great mind
                                the great Features of his Enterprise and of the Circumstances of the times, should quickly determine to stop
                                Hostilities between Wilkinson and Col. Burr (for which I believe it is not yet too late) to declare War against Spain,
                                to allow Col. Burr to proceed and to render his Success indoubitable by the loan of a Sum of money adequate to enable
                                him to make his Preparations on a larger Scale and by the Cooperation of the naval Forces of the United States now in
                                the Mississippi.—I do not dare to contemplate that such a line of Conduct could be adopted however so much I may
                                desire it, but I am permitted perhaps to mention what would be the certain Advantages that must arise from it.—A
                                satisfactory Settlement of the Boundaries of Louisiana. The immediate Possession of the Two Floridas. Highly
                                advantageous commercial arrangements with the emancipated Country. A close Union of Amity and Interests with Great
                                Brittain. A mortal Blow at the military Power of France, which desolates my poor native Country and makes the wretched
                                Peasant of the fertile Environs of Ulm stand in need of the Charity of the Citizens of Philadelphia and finally the certain
                                Prevention of those Horrors and Calamities of War which
                                inevitably will ensure if the present opportunity is lost and the French military Power, after having desolated and
                                subdued the European Continent, suffered to turn its attention to transatlantic affairs.—If the Spanish American
                                Colonies are promptly emancipated through the assistance of the United States and Governments are established there
                                cordially attached to them the affairs of the World will assume a new aspect and nothing is to be dreaded. But
                                incalculable misery will ensue if French Forces [Once?] gain ground in
                                those Countries, either under a new Bonaparte Dynastie on the Spanish Throne, or under the present so abjectly
                                subservient to their Will. 
                             I still observe that it would be infinitely more expensive for the United States to let their own Forces
                                penetrate into New Spain, than to suffer Col. Burr to proceed. That the Conquest of the Country would be infinitely
                                more difficult than its Emancipation, and can not be the Interest of the United States—but that its Emancipation and
                                the Establishment of a permanent good Government there—of so much Importance to the United States—requires a
                                Character like Col. Burr, who has prepared himself for the Task and for whom it would be impossible to find a
                                Substitute. 
                             Perhaps no Sovereign even ever had a more glorious Opportunity than Your Excellency have at this moment
                                to take a most important and most beneficial Part in the Affairs of the World at large. The Opportunity pregnant with
                                Events of incalculable Consequence. All Parties would be confounded and but One Enthusiasm pervade the whole nation, were you to determine for War. Every thing seems
                                to hinge on Your individual Determination on that Point. 
                             Were such a Determination to take Place I should still have some Things to suggest of Consequence to be
                                attended to immediately.—I should also convince Your Excellency that it only requires a Couple of Frigates and three thousand men to emancipate, before the middle of
                                the insuing Summer, another Spanish Province almost of equal magnitude and Importance with New Spain, the good Heads
                                of which have [been] for this long Time past calculating on the
                                Impossibility of the United States continuing at Peace with Spain, and who are ready to hail the Day of Declaration of
                                War as the Birth Day of their Delivery. They have even a man of first Rate Talents in this Country to watch the State
                                of Things, with whom Accident and Assiduity has made me intimately acquainted. 
                             I beg Your Excellency not to consider this as visionary random Expressions. I write very deliberately.
                                The Question is here not of men like Miranda, who has made himself detested by retarding the Progress of a good Course
                                through indiscreet Zeal and undigested Proceedings, but of cool Heads of a very different Description, and I am
                                convinced that the further Devellopment of these Objects would not disappoint Your Excellencys Expectation. 
                            
                                Erich Bollmann
                                
                            
                        
                    
               